Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 7-11 and 13 are pending in the application. Claims 1, 2, 7-11 and 13 are rejected. 

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been withdrawn in view of Applicant’s amendments to the claims. Applicant has amended claim 1 to recite that a therapeutically effective amount of CBD and a therapeutically effective amount of an mTOR inhibitor are administered to a subject in need thereof. Applicant has further amended claim 1 to recite that when the two noted amounts are administered to a Tsc2 -/- Mouse Embryonic Fibroblast cell line, a particular result is observed (relative to another set of conditions). The Examiner does not possess an evidentiary basis to conclude that the prior art would necessarily result in the claim property/result, which is the reason why the instant claims are not rejected on prior art grounds. The main reason why the Examiner does not find a reasonable basis to conclude such a result would occur is based on the correlation between a dose in a human and applying that does in an in vitro assay. This is also the reason why the claims are rejected for new matter. Nevertheless, even if Applicant were to present claims reciting particular properties that were supported by the original disclosure, reciting properties that are observed in in vitro systems would not appear to be highly relevant to the patentability of a method where the only required active step is administration to a subject. For simplicity, if the claims were amended to require a particular dosage of each of CBD and the mTOR 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the 
Claims 1, 2, 7-11 and 13 are rejected for containing new matter based on the limitation “wherein when the therapeutically effective amount of the CBD and the therapeutically effective amount of the mTOR inhibitor are administered to a Tsc2 -/- Mouse Embryonic Fibroblast cell line, the % of migrated cells is reduced compared the [sic] % of migrated cells when the mTOR inhibitor is administered in the absence of CBD.”
In the remarks filed January 27th, 2022, Applicant does not specifically address support for the limitation other than stating “Support for the claims amendments can be found throughout the specification as originally filed, for example, Figure 1A.” Applicant further provides the following remarks on page 6 of the response:

    PNG
    media_image1.png
    140
    636
    media_image1.png
    Greyscale

The statement regarding Example 3 does not appear to be relevant to the noted limitation since it did not involve a migration assay. Regarding Figure 1A, the specification states the following on page 9:

    PNG
    media_image2.png
    100
    823
    media_image2.png
    Greyscale

The specification does not appear to draw the conclusions asserted in the remarks. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The specification does not appear to disclose which differences were statistically significant and where the three instances where CBD is 

    PNG
    media_image3.png
    413
    548
    media_image3.png
    Greyscale
.
It is unclear if these comparisons were statistically significant or not. Regardless, the specification provides no indication that the migration assay should be used to determine dosages. The instant claims are rejected as indefinite; however, even if it were clear how the concentrations in the assay should be converted to dosages in a subject, the specification does not indicate that the assay should be used in evaluating dosages to a subject. As originally filed, the broadest disclosure encompassed treating a tumor associated with TSC by administering a therapeutically effective amount of CBD and an mTOR inhibitor where the dosage of either component was not limited in the original broadest disclosure. Applicant’s claim 1 now carves out a sub-generic embodiment where only those effective dosages that perform in a certain fashion within an in vitro assay based on concentrations fall within the scope of the instant claims. Even assuming a person having ordinary skill in the art could readily convert dosages in a subject to test in the assay, the originally filed disclosure provides no indication or 
	Even when attempting to correlate dosages with the assay, the original disclosure does not support the now claimed methodology. Figures 1(A) and 2(A) note that CBD was used at specific concentrations of 5 µM, 10 µM or 20 µM. The assays are referring to concentrations of CBD where “a therapeutically effective amount” would be referring to an amount. For instance, dependent claim 13 refers to a dose of 5 mg/kg/day where for, for instance, a 62 kg adult a dose of 310 mg of CBD would be administered per day. Page 7 of the specification only appears to report a volume of 600 mL; however, it is unclear if the claims should be interpreted based on the exact conditions used in the specification. If 310 mg were dissolved in 600 mL, the final concentration would be 1.64 mM, which is over 80x the highest concentration reported in the assay of 20 µM. Furthermore, the difference in Figure 1(A) between “rapamycin” and “rap + 20 µM CBD” appears to be negligible. There does not appear to be a reasonable basis in the disclosure as filed to conclude that the concentrations in the assay would correlate with the dosage ranges found in a claim.
For these reasons, the instant claims are rejected as containing new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7-11 and 13 are rejected as indefinite based on the newly added limitation of “wherein when the therapeutically effective amount of the CBD and the therapeutically effective amount of the mTOR inhibitor are administered to a Tsc2 -/- Mouse Embryonic Fibroblast cell line, the % of migrated cells is reduced compared the [sic] % of migrated cells when the mTOR inhibitor is administered in the absence of CBD.” There are several issues related to the limitation. First, it is not clear if “when the mTOR inhibitor is administered in the absence of CBD” is necessarily requiring the same dosage as previously recited. A person having ordinary skill in the art might assume that a comparison experiment should be done without changing multiple variables; however, the language of the claim does not appear to require the same dosage be used for comparison. A second and larger issue would be how to convert therapeutically effective dosages being administered to a subject to an in vitro assay. The specification provides the following description of a cell migration study on page 9:

    PNG
    media_image4.png
    166
    860
    media_image4.png
    Greyscale

Figure 2(A) reports the following results:

    PNG
    media_image5.png
    464
    427
    media_image5.png
    Greyscale
.
Figure 2(A) notes that CBD was used at specific concentrations of 5 µM and 10 µM. The assays are referring to concentrations of CBD where “a therapeutically effective amount” would be referring to an amount. For instance, dependent claim 13 refers to a dose of 5 mg/kg/day where for, for instance, a 62 kg adult a dose of 310 mg of CBD would be administered per day. This results in a further indefinite aspect where it is unclear if the dosage should be considered the “per day” dosage or an individual dosage if multiple are administered in the same day or some other standard. Regardless, it is unclear how to convert a dosage of 310 mg CBD to an analogous assay of the specification. Page 7 of the specification only appears to report a volume of 600 mL; however, it is unclear if the claims should be interpreted based on the exact conditions used in the specification. If 310 mg were dissolved in 600 mL, the final concentration would be 1.64 mM, which is over 100x the concentration reported in the assay of 10 µM. If it is unclear how to perform a test which is part of a claim requirement, then the claim is indefinite, Honeywell International Inc. v. International Trade Commission, 68 USPQ2d 1023. If there are several different ways of calculating a parameter, and the specification fails to indicate which method is to be Harrah's Entertainment Inc. v. Station Casinos Inc., 71 USPQ2d 1439. In this situation, neither the instant claims nor specification clarify how a dosage should be converted to an in vitro assay concentration since it would be dependent upon the total volume being used in the assay and where limitations from the specification are not imported into the claims. Furthermore, it is not clear whether the reduction must be statistically significant. For instance, the specification does not appear to disclose which differences were statistically significant and where the three instances where CBD is administered together with rapamycin appear to be similar to rapamycin administered alone in Figure 1A:

    PNG
    media_image3.png
    413
    548
    media_image3.png
    Greyscale
.
It is unclear if the comparisons were statistically significant or not.
	For these reasons, a person having ordinary skill in the art would not have a reasonable understanding of how to determine which embodiments fall within the scope of the instant claims.
Claim 8 recites the limitation "the CBD is administered" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 currently recites two different situations in which CBD is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626